     Case: 1:17-cr-00822 Document #: 133 Filed: 04/20/20 Page 1 of 6 PageID #:619




                              IN THE
                     UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

UNITED STATES OF AMERICA                )
                                        )
v.                                      ) 17 CR 822
                                        ) Judge Edmund E. Chang
JOSE FLORES                             )
                                        ) 20 CV 01792
                                        ) Emergency Judge Rebecca R. Pallmeyer
                                        )

       REPLY IN SUPPORT OF DEFENDANT’S EMERGENCY MOTION
               FOR PRETRIAL RELEASE ON CONDITIONS


        The defendant, JOSE FLORES, by and through his counsel, PIYUSH

CHANDRA, FEDERAL DEFENDER PROGRAM, hereby reply’s to the

government’s response to Mr. Flores’s Emergency Motion for Pretrial Release on

Conditions. In support of his motion, Mr. Flores asserts the following:

     1. The government spends much of its response asserting facts related to the

        weight of the evidence that supports their claim that Mr. Flores remains a

        danger by clear and convincing evidence. Since the original detention

        hearing held in this matter, however important facts have been learned that

        significantly weaken the government’s position related to Mr. Flores’s

        knowledge and role in this offense and the level of his gang participation


                                           1
Case: 1:17-cr-00822 Document #: 133 Filed: 04/20/20 Page 2 of 6 PageID #:620




   prior to his arrest. The government relies primarily on a version offense put

   forth by a team of Chicago Police Department officers related to claimed

   post offense statements and the events leading up to his arrest.

2. It is the defense position that video evidence taken from private residence

   contradict the police version of events in significant manners that suggest to

   this counsel that this CPD team did not meet their obligation to provide a

   truthful version of events related to the statements he made, his actions, and

   level of knowledge. It is the defense contention that his then counsel,

   Jonathan Brayman’s, failed attempts to meet with Mr. Flores during his post

   offense interrogation further cast doubt on the CPD version of statements

   asserted by the government and that Mr. Flores denies making. The defense

   will elaborate on these facts at the hearing if necessary.

3. It is the defense position that the evidence in this case supports that Mr.

   Flores had low level, if not minimal, involvement in gang activity for several

   years prior to his arrest. Mr. Flores acted as a middle person in this offense.

   On the day of this offense, he and his wife were out to lunch and shopping

   when he was asked to pick up something not specified. He did not have

   knowledge of what he was asked pick up. He only told his wife he had to

   make a stop to pick something up near to where they were. It was only after

                                       2
Case: 1:17-cr-00822 Document #: 133 Filed: 04/20/20 Page 3 of 6 PageID #:621




   individuals placed items in the rear of his van did he see that there were two

   firearms. His wife was unaware what was being placed in the rear of their

   van. Mr. Flores never passed on any funds to the individuals that placed the

   firearms in the rear of the vehicle. His vehicle was stopped a short time later

   and Mr. Flores’s was placed under arrest. Ms. Galvan was not arrested.

4. In contradiction to the CPD version of his statement, Mr. Flores never was

   given or waived his Miranda warnings. This is supported by the fact that he

   requested an attorney at time of his arrest, attorney Jonathan Brayman

   appeared at the police station, but was not permitted to see Mr. Flores until

   after the CPD completed their interrogation. Mr. Flores repeatedly asked for

   his attorney during the interrogation. This is not reflected in the CPD

   version of his statement. Indeed Mr. Flores asserts he informed the CPD he

   was not told he would be picking up firearms. The CPD claim that Mr.

   Flores stated that he walked to a certain location and then he paid a large

   amount of cash for the firearms is belied by the video tape evidence from a

   private residence. The CPD claims as to the post arrest statements made by

   Mr. Flores, at a minimum, lack credibility.

5. In short as to the issue of danger to the community. Mr. Flores was not an

   active gang member at the time of his arrest. It is important to note that Mr.

                                      3
       Case: 1:17-cr-00822 Document #: 133 Filed: 04/20/20 Page 4 of 6 PageID #:622




           Flores was released from Illinois Department of Corrections (IDOC) custody

           on November 10, 2011(PSR, 55). From that release, to his arrest for this

           offense six years later, Mr. Flores had only one arrest for operating an

           uninsured vehicle which was not charged (PSR, §78). He has a six year

           record prior to this arrest of not being a danger to the community. During

           that six years, he obtained his Commercial Driver’s License (CDL) and was

           employed for three years (PSR, §§ 124, 130).

      6. The defense is not making the issue of the potential dangers of the

           coronavirus spread within the Chicago M.C.C. as the primary basis for Mr.

           Flores’s release. The court is well aware of the issues surrounding these

           safety concerns to not only Mr. Flores, but to staff and other inmates. While

           the defense agrees that the M.C.C. is doing everything it can to control the

           virus spread of this dangerous virus, it also suggests that where it otherwise

           reasonable to reduce the burden on the detention system, it will overall

           increase the ability for the M.C.C. to manage and reduce the spread of the

           virus. In just a matter of weeks, the number from zero inmates and staff

           having the virus, to twelve inmates and fourteen staff members with

           confirmed cases of corona virus.1 The more detainees that have the virus,


1
    BOP website, April 20, 2020.
                                              4
  Case: 1:17-cr-00822 Document #: 133 Filed: 04/20/20 Page 5 of 6 PageID #:623




     the more the virus will spread to other detainees and staff members.

  7. Unlike many defendants, Mr. Flores has a stable home and a supportive

     family that with proposed conditions, provide the court reasonable

     assurances that Mr. Flores will follow the court’s conditions and therefore

     reduce the risk of danger to the community.

           It is therefore respectfully requested that the court release Mr. Flores

     on the proposed conditions of release, in addition to any other conditions it

     deems appropriate.



                                            Respectfully submitted,

                                            FEDERAL DEFENDER PROGRAM
                                            John F. Murphy
                                            Executive Director



                                            By: Piyush Chandra
                                             Piyush Chandra
                                             Counsel for Jose Flores



PIYUSH CHANDRA
FEDERAL DEFENDER PROGRAM
55 E. Monroe St., Suite 2800
Chicago, IL 60603
(312) 621-833

                                        5
Case: 1:17-cr-00822 Document #: 133 Filed: 04/20/20 Page 6 of 6 PageID #:624




                                     6
